     Case 2:20-cv-00778-RFB-DJA Document 14 Filed 06/22/20 Page 1 of 1




 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                      ***
 5
      ERIC TAYLOR,                                          Case No. 2:20-cv-00778-RFB-DJA
 6
                             Plaintiff,
 7                                                          ORDER
             v.
 8
      KEOLIS TRANSIT SERVICES, LLC., ET AL.
 9
                             Defendants.
10

11
             This matter is before the Court on the parties’ Stipulated Discovery Plan and Scheduling
12
     Order (ECF No. 13), filed on June 18, 2020. The Court notes that the parties’ plan fails to
13
     comply with Local Rule 26-1 for several reasons. First, it fails to state “SPECIAL
14
     SCHEDULING REVIEW REQUESTED” under the caption as outlined in Local Rule 26-1(a).
15
     Second, the parties fail to provide an explanation for why additional time is necessary beyond the
16
     180 days nor specify in numerical format how much additional time is requested. Additionally,
17
     the parties’ filing contains proposed dates with the incorrect year and also fails to date their
18
     electronic signatures. Accordingly,
19
             IT IS THEREFORE ORDERED that the parties’ Stipulated Discovery Plan and
20
     Scheduling Order (ECF No. 13) is denied without prejudice.
21
             IT IS FURTHER ORDERED that the parties shall meet and confer and file a revised
22
     stipulated discovery plan and scheduling order in compliance with Local Rule 26-1 by June 26,
23
     2020.
24

25           DATED: June 22, 2020

26
                                                            DANIEL J. ALBREGTS
27                                                          UNITED STATES MAGISTRATE JUDGE
28
